As filed with the Securities and Exchange Commission on February 19, 2014 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-22790 DoubleLine Equity Funds (Exact name of registrant as specified in charter) 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Address of principal executive offices) (Zip code) Ronald R. Redell c/o DoubleLine Equity LP 333 South Grand Avenue, Suite 1800 Los Angeles, CA 90071 (Name and address of agent for service) (213) 633-8200 Registrant's telephone number, including area code Date of fiscal year end:March 31, 2014 Date of reporting period:December 31, 2013 Item 1. Schedule of Investments. DoubleLine Equities Small Cap Growth Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks - 99.9% Aerospace & Defense - 4.0% Astronics Corporation * B/E Aerospace, Inc. * HEICO Corporation Auto Components - 3.2% Gentherm, Inc. * Biotechnology - 6.8% ACADIA Pharmaceuticals, Inc. * Aegerion Pharmaceuticals, Inc. * Foundation Medicine, Inc. * Incyte Corporation Ltd. * Insmed, Inc. * Puma Biotechnology, Inc. * Sarepta Therapeutics, Inc. * Building Products - 1.3% Trex Company, Inc. * Capital Markets - 7.8% Artisan Partners Asset Management, Inc. Greenhill & Company, Inc. Marcus & Millichap, Inc. * WisdomTree Investments, Inc. * Commercial Banks - 1.4% SVB Financial Group * Commercial Services & Supplies - 3.0% US Ecology, Inc. Communications Equipment - 6.9% Aruba Networks, Inc. * Palo Alto Networks, Inc. * Computers & Peripherals - 1.4% Stratasys Ltd. * Diversified Consumer Services - 1.0% Capella Education Company Electronic Equipment, Instruments & Components - 3.3% Cognex Corporation * FARO Technologies, Inc. * Energy Equipment & Services - 3.6% Frank's International N.V. (Netherlands) Geospace Technologies Corporation * Food & Staples Retailing - 3.4% Chefs' Warehouse, Inc. * United Natural Foods, Inc. * Food Products - 1.5% Hain Celestial Group, Inc. * Health Care Equipment & Supplies - 8.3% Align Technology, Inc. * DexCom, Inc. * Endologix, Inc. * LDR Holding Corporation * Novadaq Technologies, Inc. (Canada) * Hotels, Restaurants & Leisure - 3.1% Multimedia Games Holding Company, Inc. * Noodles & Company * Household Durables - 0.7% Harman International Industries, Inc. Internet Software & Services - 3.7% Cornerstone OnDemand, Inc. * Envestnet, Inc. * SPS Commerce, Inc. * Leisure Equipment & Products - 2.1% Black Diamond, Inc. * Life Sciences Tools & Services - 1.1% Fluidigm Corporation * Machinery - 3.1% Proto Labs, Inc. * RBC Bearings, Inc. * Metals & Mining - 2.6% Carpenter Technology Corporation Pharmaceuticals - 2.4% AcelRx Pharmaceuticals, Inc. * Repros Therapeutics, Inc. * Vivus, Inc. * Road & Rail - 2.0% Genesee & Wyoming, Inc. * Semiconductors & Semiconductor Equipment - 4.0% Mellanox Technologies Ltd. (Israel) * Ultratech, Inc. * Veeco Instruments, Inc. * Software - 9.0% Ellie Mae, Inc. * Gigamon, Inc. * Imperva, Inc. * Infoblox, Inc. * PROS Holdings, Inc. * SolarWinds, Inc. * Specialty Retail - 4.8% Container Store Group, Inc. * Five Below, Inc. * Restoration Hardware Holdings, Inc. * Textiles, Apparel & Luxury Goods - 2.4% Fifth & Pacific Companies, Inc. * Steven Madden Ltd. * Trading Companies & Distributors - 1.0% DXP Enterprises, Inc. * Wireless Telecommunication Services - 1.0% RingCentral, Inc. * Total Common Stocks (Cost $14,191,185) Short Term Investments - 1.3% BlackRock Institutional Liquidity Funds FedFund Portfolio 0.02% ♦ Total Short Term Investments (Cost $223,783) Total Investments - 101.2% (Cost $14,414,968) Liabilities in Excess of Other Assets - (1.2)% ) NET ASSETS - 100.0% $ * Non-Income Producing ♦ Seven-day yield as of December 31, 2013 The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. DoubleLine Equities Growth Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks - 92.1% Aerospace & Defense - 5.1% B/E Aerospace, Inc. * Precision Castparts Corporation Biotechnology - 9.2% BioMarin Pharmaceutical, Inc. * Celgene Corporation * Gilead Sciences, Inc. * Capital Markets - 3.0% T Rowe Price Group, Inc. Chemicals - 2.9% Monsanto Company Commercial Banks - 3.4% First Republic Bank Communications Equipment - 6.5% Palo Alto Networks, Inc. * QUALCOMM, Inc. Computers & Peripherals - 2.9% Apple, Inc. Electrical Equipment - 1.4% Roper Industries, Inc. Energy Equipment & Services - 6.4% Core Laboratories N.V. (Netherlands) Frank's International N.V. (Netherlands) Oceaneering International, Inc. Food & Staples Retailing - 4.5% Costco Wholesale Corporation Sprouts Farmers Market, Inc. * Health Care Technology - 5.5% athenahealth, Inc. * Cerner Corporation * Insurance - 3.7% ACE Ltd. (Switzerland) Internet & Catalog Retail - 4.4% Amazon.com, Inc. * Internet Software & Services - 7.9% Facebook, Inc. * 95 Google, Inc. * LinkedIn Corporation * IT Services - 2.0% Alliance Data Systems Corporation * Machinery - 2.4% Cummins, Inc. Oil, Gas & Consumable Fuels - 2.6% Continental Resources, Inc. * Pharmaceuticals - 2.0% AbbVie, Inc. Road & Rail - 1.7% Kansas City Southern Semiconductors & Semiconductor Equipment - 4.3% ARM Holdings PLC (ADR) (United Kingdom) Software - 3.8% Salesforce.com, Inc. * Workday, Inc. * Specialty Retail - 2.2% CarMax, Inc. * Textiles, Apparel & Luxury Goods - 2.0% Under Armour, Inc. * Trading Companies & Distributors - 2.3% Fastenal Company Total Common Stocks (Cost $2,414,033) Short Term Investments - 15.1% BlackRock Institutional Liquidity Funds FedFund Portfolio 0.02% ♦ Total Short Term Investments (Cost $458,337) Total Investments - 107.2% (Cost $2,872,370) Liabilities in Excess of Other Assets - (7.2)% ) NET ASSETS - 100.0% $ * Non-Income Producing ADR American Depositary Receipt ♦ Seven-day yield as of December 31, 2013 The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. DoubleLine Equities Technology Fund Schedule of Investments December 31, 2013 (Unaudited) Shares Security Description Value $ Common Stocks - 110.7% Biotechnology - 1.1% Foundation Medicine, Inc. * Communications Equipment - 10.4% Aruba Networks, Inc. * Palo Alto Networks, Inc. * QUALCOMM, Inc. Computers & Peripherals - 6.1% 39 Apple, Inc. Stratasys Ltd. * Electronic Equipment, Instruments & Components - 5.7% Cognex Corporation * FARO Technologies, Inc. * Universal Display Corporation * Energy Equipment & Services - 3.0% Oceaneering International, Inc. Health Care Equipment & Supplies - 4.1% DexCom, Inc. * Endologix, Inc. * Internet & Catalog Retail - 4.9% 79 Amazon.com, Inc. * Internet Software & Services - 23.1% Akamai Technologies, Inc. * Cornerstone OnDemand, Inc. * 57 CoStar Group, Inc. * Envestnet, Inc. * Facebook, Inc. * 24 Google, Inc. * 59 LinkedIn Corporation * Rackspace Hosting, Inc. * SPS Commerce, Inc. * IT Services - 4.8% Alliance Data Systems Corporation * Professional Services - 1.1% WageWorks, Inc. * Semiconductors & Semiconductor Equipment - 8.0% ARM Holdings PLC (ADR) (United Kingdom) Mellanox Technologies Ltd. (Israel) * Software - 38.4% ANSYS, Inc. * Concur Technologies, Inc. * Ellie Mae, Inc. * FireEye, Inc. * Gigamon, Inc. * Imperva, Inc. * Infoblox, Inc. * NetSuite, Inc. * PROS Holdings, Inc. * Salesforce.com, Inc. * ServiceNow, Inc. * Splunk, Inc. * Tableau Software, Inc. * 79 Ultimate Software Group, Inc. * Workday, Inc. * Total Common Stocks (Cost $638,792) Short Term Investments - 11.1% BlackRock Institutional Liquidity Funds FedFund Portfolio 0.02% ♦ Total Short Term Investments (Cost $71,440) Total Investments - 121.8% (Cost $710,232) Liabilities in Excess of Other Assets - (21.8)% ) NET ASSETS - 100.0% $ * Non-Income Producing ADR American Depositary Receipt ♦ Seven-day yield as of December 31, 2013 The Global Industry Classification Standard (GICS®) was developed by and is the exclusive property of MSCI, Inc. and Standard & Poor's Financial Services LLC ("S&P").GICS® is a service mark of MSCI, Inc. and S&P and has been licensed for use by the Fund's Administrator, U.S. Bancorp Fund Services, LLC. The cost basis of investments for federal income tax purposes at December 31, 2013 was as follows+: Tax Cost of Investments $ Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation ) Net Tax Unrealized Appreciation (Depreciation) $ + Since the Fund does not have a full fiscal year, the tax cost of investments are the same as noted in the Schedules of Investments. Summary of Fair Value Disclosure December 31, 2013 (Unaudited) Security Valuation. The Funds have adopted accounting principles generally accepted in the United States of America ("US GAAP") fair value accounting standards which establish a definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair value and a discussion of changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below: Level 1—Unadjusted quoted market prices in active markets for identical securities Level 2—Quoted prices for identical or similar assets in markets that are not active, or inputs derived from observable market data Level 3—Significant unobservable inputs (including the reporting entity's estimates and assumptions) Assets and liabilities may be transferred between levels. The Funds use end of period timing recognition to account for any transfers. Common stocks, exchange-traded funds and financial derivative instruments, such as futures contracts or options contracts that are traded on a national securities or commodities exchange, are valued at the last reported sales price, in the case of common stocks and exchange-traded funds, or, in the case of futures contracts or options contracts, the settlement price determined by the relevant exchange. To the extent these securities are actively traded and valuation adjustments are not applied, they are categorized as Level 1 of the fair value hierarchy. Investments in registered open-end management investment companies will be valued based upon the net asset value ("NAV") of such investments and are categorized as Level 1 of the fair value hierarchy. Investments in private investment funds typically will be valued based upon the NAVs of such investments and are categorized as Level 2 of the fair value hierarchy.As of December 31, 2013, the Funds did not hold any investments in private investment funds. Short-term investments having a maturity of 60 days or less are generally valued at amortized cost which approximates fair market value. These investments are categorized as Level 2 of the fair value hierarchy. Certain securities may be fair valued in accordance with the fair valuation procedures approved by the Board of Trustees (the "Board"). The Valuation Committee is generally responsible for overseeing the day to day valuation processes and reports periodically to the Board. The Valuation Committee is authorized to make all necessary determinations of the fair values of portfolio securities and other assets for which market quotations are not readily available or if it is deemed that the prices obtained from brokers and dealers or independent pricing services are deemed to be unreliable indicators of market value. As of December 31, 2013, the Funds did not hold securities fair valued by the Valuation Committee. The following is a summary of the fair valuations according to the inputs used to value the Funds' investments as of December 31, 20131: Valuation Inputs DoubleLine Equities Small Cap Growth Fund DoubleLine Equities Growth Fund DoubleLine Equities Technology Fund Investments in Securities Level 1 Common Stock $ $ $ Money Market Funds Total Level 1 Level 2 - - - Level 3 - - - Total See the Schedule of Investments for further disaggregation of investment categories. 1 There were no transfers into and out of Level 1, 2 or 3 during the period ended December 31, 2013. Item 2. Controls and Procedures. (a) The Registrant’s principal executive and principal financial officers have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of this Form N-Q based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal controls over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)DoubleLine Equity Funds By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date 2/19/2014 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/ Ronald R. Redell Ronald R. Redell, President Date 2/19/2014 By (Signature and Title) /s/ Susan Nichols Susan Nichols, Treasurer and Principal Financial and Accounting Officer Date 2/19/2014
